NOURSE, J.
This is an appeal from a judgment denying appellant’s petition for a writ of mandate to compel the respondents, constituting the Civil Service Commission of the city' and county of San Francisco, to restore his name to a place upon the register of candidates eligible to appointment to the position of general clerk in the classified civil service of the city and county of San Francisco. The appeal is submitted on the record in Gilbert v. Civil Service Com., 61 Cal. App. 459 [215 Pac. 97]. No briefs are filed upon this appeal and therefore nothing new is presented for consideration.
Upon the authority of the Gilbert case the judgment is affirmed.
Sturtevant, J., and Langdon, P. J., concurred.